IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


PATRICK J. HOPKINS,                       : No. 57 EM 2015
                                          :
                        Petitioner        :
                                          :
                                          :
              v.                          :
                                          :
                                          :
COURT OF COMMON PLEAS OF                  :
PHILADELPHIA COUNTY, PA, AND              :
DISTRICT ATTORNEY OF                      :
PHILADELPHIA COUNTY, PA,                  :
                                          :
                        Respondents       :


                                       ORDER



PER CURIAM

      AND NOW, this 29th day of June, 2015, the Application for Leave to File Original

Process and the Petition for Extraordinary Relief and/or Habeas Corpus Relief are

DISMISSED. See Commonwealth v. Reid, 642 A.2d 453 (Pa. 1994) (providing that

hybrid representation is improper). The Prothonotary is DIRECTED to forward the filings

to counsel of record.